Title: To Thomas Jefferson from John Law, 1 August 1806
From: Law, John
To: Jefferson, Thomas


                        
                            
                            To Thomas Jefferson Esquire President of the United States of America
                            
                            
                                1 Aug. 1806
                            
                        
                        Your petitioners take the liberty of representing to you the situation of Jason Jones now confined in the
                            jail of this county, with the hope that you will grant him the liberation which the circumstances of his case demand. Your
                            petitioners herewith file the amount of the fine & the fees due to the United States for which he was committed.
                            His narrow circumstances place it beyond his power to discharge so large a sum; & they are confident he has had
                            recourse to no arts of concealment to evade the payment. His youth & inexperience must likewise palliate in a
                            great measure, the indiscretions which have brought him under the punishment of the laws;—The small fines, in no case
                            above two dollars, which he was sentenced to pay by the Court prove the slight nature of the offences. His imprisonment
                            excludes him from collecting by His labor the means of discharging the debt. His relations do not reside in this district,
                            His friends are indigent & incapable of affording him any assistance & the wife which he has lately
                            married is left upon the charity of her acquaintance by her own sickness & the loss of his industry.
                        Your petitioners can declare from their own knowlege, that the conduct of Jason Jones is in general correct;
                            & they believe that the offences, under which he is now confined, & which occurred nearly two years ago
                            will not be repeated. They therefore hope that you will grant him the discharge, which his situation & case
                            demand, & which the laws have entrusted to your judgement & clemency.
                        
                            John Law
                            
                            
                                and 7 other signatures
                            
                        
                        
                            The undersigned Judges of the Circuit Court of the district of Columbia, believing that the petitioner is
                                unable to pay the fines and costs mentioned in the within petition, and that his imprisonment has been a sufficient
                                punishment for his offences, respectfully recommend him to the mercy of the President of the United States.
                        
                        
                            W. Cranch.
                            
                            Augt. 1. 1806.
                            N Fitzhugh
                            
                        
                        
                            [Order in TJ’s hand:]
                     Let a pardon issue
                        
                        
                            Th: Jefferson
                            
                             Aug. 8. 06.
                        
                    